352%                                                                        5HSRUW DQG 2UGHU 7HUPLQDWLQJ 6XSHUYLVLRQ
 5HJ                                                                               3ULRU WR 2ULJLQDO ([SLUDWLRQ 'DWH



                              81,7(' 67$7(6 ',675,&7 &2857
                                           )25 7+(
                             ($67(51 ',675,&7 2) 1257+ &$52/,1$

81,7(' 67$7(6 2) $0(5,&$

                      Y                                      &ULP 1R &5)/

-$621 6</9(67(5 6&5,91(5

       2Q 2FWREHU   WKH DERYH QDPHG ZDV UHOHDVHG IURP SULVRQ DQG FRPPHQFHG D WHUP RI
VXSHUYLVHG UHOHDVH IRU D SHULRG RI  PRQWKV 7KH RIIHQGHU KDV FRPSOLHG ZLWK WKH UXOHV DQG UHJXODWLRQV RI
VXSHUYLVHG UHOHDVH DQG LV QR ORQJHU LQ QHHG RI VXSHUYLVLRQ ,W LV DFFRUGLQJO\ UHFRPPHQGHG WKDW WKH RIIHQGHU
EH GLVFKDUJHG IURP VXSHUYLVLRQ

                                                     , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                     LV WUXH DQG FRUUHFW


                                                     V 9DQ 5 )UHHPDQ -U
                                                     9DQ 5 )UHHPDQ -U
                                                     'HSXW\ &KLHI 86 3UREDWLRQ 2IILFHU
                                                      5RZDQ 6WUHHW 6XLWH 
                                                     )D\HWWHYLOOH 1& 
                                                     3KRQH 
                                                     ([HFXWHG 2Q 0DUFK  


                                          25'(5 2) &2857

       3XUVXDQW WR WKH DERYH UHSRUW LW LV RUGHUHG WKDW WKH RIIHQGHU EH GLVFKDUJHG IURP VXSHUYLVLRQ DQG WKDW
WKH SURFHHGLQJV LQ WKH FDVH EH WHUPLQDWHG

                          19th
            'DWHG WKLV BBBBBBBBB             March
                                 GD\ RI BBBBBBBBBBBBBBBBBBBB 




                                                             /RXLVH : )ODQDJDQ
                                                             86 'LVWULFW -XGJH
